           Case 1:19-cr-00553-RMB Document 36
                                           35 Filed 09/08/20
                                                    09/04/20 Page 1 of 1


                           Del Valle & Associates
                                         Attorneys at Law
                                         445 Park Avenue
                                     New York, New York 10022
                                          (212)481-1900
Telesforo Del Valle, Jr.                                                     Email: tdvesq@aol.com

Michael J. Sluka                                                                 Fax. (212)481-4853
Lawrence D. Minasian
      ___                                                                                   ___

Lucas E. Andino                                                                         Leticia Silva
William Cerbone                                                                       Legal Assistant
Luis N. Colon
Hon. Robert A. Sackett
         of counsel
                                       September 4, 2020

The Honorable Richard M. Berman
United States District Judge
Southern District of New York
500 Pearl St.
New York, NY 10007-1312
-VIA ECF-
                                                    Re:     United States v. Modesto Arias-Soto
                                                            19 Cr. 553 (RMB)

         Dear Judge Berman:

       Our office represents Mr. Modesto Arias-Soto in the above-captioned matter, which has a
Sentencing Hearing scheduled for September 15, 2020 at 12:00PM.

        We respectfully request a 60-Day adjournment of the Sentencing Hearing. Counsel for
the defendant and the government are currently resolving issues that affect the Sentencing of Mr.
Arias-Soto. The government by way of A.U.S.A. Matthew Hellman consents to this request.

         Thank you for your consideration.

         Sincerely,

                                                            Respectfully submitted,
 Application granted. Sentencing                            S/Telesforo Del Valle Jr.
 adjourned to November 18, 2020 at                          Telesforo Del Valle Jr., Esq.
 10:00 AM.                                                  Attorney for Defendant,
                                                            Modesto Arias-Soto


Cc: AUSA Matthew Hellman, Esq.



       9/8/2020
